Exhibit 10.2

GOODS AGREEMENT

STATEMENT OF WORK

Agreement # ROC-P-68

SOW#9

This Statement of Work #9 (“SOW” or “SOW #9”) adopts and incorporates by
reference the terms and conditions of Goods Agreement # ROC-P-68 (“Agreement”)
between International Business Machines Corporation (“Buyer”) and Brocade
Communications Systems, Inc. and Brocade Communications Switzerland SarL
(collectively, “Supplier”). Transactions performed under this SOW will be
conducted in accordance with and be subject to the terms and conditions of this
SOW and the Agreement. The term of this SOW #9 shall be effective April 7, 2011
for a period of two (2) years commencing on the Effective Date. Upon expiration
of this Term and each Renewal Term thereafter, this SOW will be automatically
renewed for an additional one (1) year term (“Renewal Term”) unless terminated
by either party upon ninety (90) days’ written notice prior to the expiration of
any Renewal Terms. Unless otherwise provided, capitalized terms shall have the
meaning as set forth in the Agreement. This SOW is not a WA.

WHEREAS, Statement of Work, Amendment No. 4 to Goods Agreement ROC-P-68, as
subsequently amended covers the purchase of support for Brocade manufactured
products at the end user site without regard to whether or not the end user
bought the Brocade product from IBM.

WHEREAS, the parties wish to include Brocade manufactured products, including
those products which IBM OEMs under the McDATA OEM agreement.

WHEREAS, the parties wish to create this separate SOW #9 to allow IBM to provide
support to end users of “non-IBM” Brocade products;

THEREFORE, Amendment No. 4 to Goods Agreement ROC-P-68 is deleted and replaced
in full by this SOW #9 to Goods Agreement ROC-P-68.

THEREFORE, in consideration of the above and the other respective promises of
the parties set forth herein, the parties hereto agree as follows and such
agreement is incorporated as Statement of Work #9 into Base Goods Agreement
#ROC-P-68.

1.0 DEFINITIONS

1.1 “Authorized Territory” means the location as set forth in Exhibit A, which
IBM is approved to provide its End Users with Support Services.

1.2 “Backline Support” generally means in depth technical troubleshooting and
analysis during Level 3 and Level 4 support as described in Exhibit B.

1.3 “Brocade Marks” means Brocade’s trademarks, service marks, trade names or
logos used in conjunction with the QSP Program.

1.4 “Brocade Products” means products developed and/or manufactured by or
specifically for Brocade and are supported by Brocade.

1.5 “External Web Site” means an external World Wide Web site viewable by IBM
and IBM’s End Users as established and maintained by Brocade.

1.6 “End User” means IBM’s customer who receives support directly from IBM.

1.7 “First (1st) Call Support” means taking the initial support call from the
End User customer, performing entitlement verification, collecting problem
information, etc. as described in Exhibit B.

1.8 “Frontline Support” means basic technical assistance, basic technical
troubleshooting and high-level analysis during Level 1 and Level 2 support as
described in Exhibit B.

1.9 “Onsite Support” means the procedure to replace defective hardware at the
End User’s installation location.

1.10 “IBM” means Buyer or one of its Affiliates.



--------------------------------------------------------------------------------

1.11 “Resale Products” means products that are sold with Brocade Products, are
not manufactured by Brocade, and are not supported by Brocade as further
described in Exhibit B.

1.12 “QSP Support Offerings” means the type of support the IBM is purchasing
from Brocade. Offerings include backline support only or backline support and
the repair of defective parts to be returned to IBM as spares.

1.13 “QSP Support Offerings Pricelist” means the pricelist provided by Brocade
for the Support Services described in Exhibit B.

1.14 “Support Fee” means the fee paid by IBM to Brocade in consideration of the
QSP Support Offerings purchased.

1.15 “Support Services” means Brocade’s and IBM’s support responsibilities as
described in Exhibit B.

2.0 Quality Support Partners (QSP) PROGRAM

2.1 Overview. This SOW #9 shall govern the rights and obligations of the Parties
arising with respect to the QSP Program. Neither Party shall have any rights or
obligations vis-à-vis one another by reason of IBM’s participation in the QSP
Program that are not expressly granted or provided for in this SOW #9.

2.2 Authorization under the QSP Program. Subject to the terms and conditions of
this SOW #9 and Exhibit A, Brocade hereby authorizes IBM, as a member of the QSP
Program, to support the Brocade Products listed in Exhibit A, without regard to
whether or not the End User originally procured the product from IBM. To be
considered for inclusion in this SOW #9, the product model must be the Brocade
equivalent of the IBM-branded and supplied product, unless agreed in writing in
advance by both parties, and cannot have reached its End of Support date. The
End User Customer must agree to run versions of the software and firmware
supported by IBM. IBM will document the serial numbers of the hardware and
version of the software for each unit that will be supported. The Parties agree
to review and update Exhibit A as necessary or at IBM’s annual review meeting as
described in Section 2.3 below, provided however that all revisions to Exhibit A
must be in writing and signed by both parties.

2.3 Program Review. Brocade agrees that IBM shall have the right to annual
meetings with management from Brocade to review the QSP Program as well as the
Parties’ relationship and their respective rights and obligations hereunder. IBM
agrees that Brocade shall have the right to conduct periodic reviews of IBM’s
participation in the QSP Program including without limitation: business support
forecasts; marketing collateral, training and certification levels; sparing
plans; and customer satisfaction surveys. In the event that, in Brocade’s
reasonable judgment, IBM is not fulfilling its obligations as set forth in
Exhibit B, Brocade reserves the right (i) to re-evaluate IBM’s participation in
the program or (ii) to provide written notice of such failure, including
reasonable detail of the specific performance deficiencies, for which IBM will
have a period of thirty (30) days to correct the specified performance
deficiencies. If IBM fails to correct the specified performance deficiencies
within such 30-day period, annual Support Fees due by IBM will increase by a
percentage commensurate with Brocade’s increased support requirements (but not
to exceed four times the current Support Fees).

2.4 Compliance with Law. IBM agrees that it will comply with all applicable
laws, rules and regulations regarding promotion and sale of services covered by
the QSP Program and associated with the Brocade Marks.

2.5 Appointment and Authorized Territory. Brocade hereby authorizes and appoints
IBM and IBM accepts the appointment as a non-exclusive Support Service provider
entitled to purchase QSP Support Offerings direct from Brocade and to market and
provide said Support Services to IBM’s End Users for non-IBM branded Brocade
products listed in and the Authorized Territory set forth in Exhibit A.

In connection with this appointment, IBM shall have the non-transferable right
to access Brocade remote support as to the specific Products (by serial number)
for which the QSP Support Offering was purchased. Nothing in this SOW #9 will
restrict Brocade, itself or through third parties, from promoting, licensing
selling or providing Support Services for Products to others, or granting the
right to others to promote, license, or sell Products in IBM’s Authorized
Territory.

3.0 MARKETING OF SUPPORT SERVICES

3.1 Separate Activities. Each Party will be responsible for developing,
marketing, and selling its own products and services. Neither Party will be
required to, nor shall either Party make any representation or warranty
regarding the other Party’s products or services.



--------------------------------------------------------------------------------

3.2 External Web Site. Brocade shall establish and maintain an external World
Wide Web site viewable by IBM and End Users (the “External Web Site”). Brocade
shall provide IBM with a template, based upon which IBM shall provide Brocade
with information it desires to be posted on the External Web Site. Brocade
reserves the right to determine and update the format and layout of the External
Web Site. Brocade and IBM will reach consensus in a reasonable amount of time on
IBM’s content before such content is posted on the External Web Site. Brocade
shall use reasonable commercial efforts to obtain IBM’s approval for all
information about IBM’s services before such information is posted on the
External Web Site. Notwithstanding the foregoing, IBM shall not be obligated to
provide any content to Brocade for the aforementioned purposes.

(http://www.brocade.com/partnerships/Service-Support-Partners/Qualified+Support+Partners/index.page?

3.3 Copyright Licenses. IBM hereby grants to Brocade a nonexclusive right and
license to copy, have copied, make derivative works based on, perform, display
and distribute in electronic, web-based and/or printed form, any and all
materials submitted to Brocade for publication on the External Web Site or in
marketing materials distributed in connection with the QSP Program. The Parties
intend that the derivative works described above involve formatting, stylistic
and editorial changes to such material provided by IBM and Brocade will not
substantially change such material without IBM’s prior written approval.

3.4 Public Notices. Each party shall obtain the other’s review and approval
prior to the release of any press release concerning the existence or subject
matter of this SOW #9 or IBM’s participation in the QSP Program. Notwithstanding
the foregoing, Brocade shall have the right to include in press releases and
other public relations and marketing materials regarding the QSP Program and the
fact that IBM is a participant in the QSP Program. In addition, Brocade shall
provide IBM with a public relations quotation announcing the Parties’
relationship and IBM’s participation in the Program. IBM may also disclose
privately to its End Users its participation in the QSP Program and the nature
thereof, provided however that all other Program details shall be subject to the
confidentiality restrictions set forth in Section 7.1 of this SOW #9.

4.0 TRAINING

4.1 Training Requirements. IBM shall complete any and all Brocade training and
certification necessary to deliver its services as required in the applicable
Statement of Work for products and the McDATA OEM Agreement. These requirements
can be found at the following Supplier’s website located at:

http://www.brocade.com/partnerships/Service-Support-Partners/Qualified+Support+Partners/index.page

5.0 SUPPORT FEES AND SERVICES

5.1 Support Fee. In consideration for IBM’s participation in this Program, IBM
shall pay Brocade a Support Fee. The Support Fee is based upon Brocade’s then
current QSP Support Offerings Pricelist. The coverage period applicable to each
Support quotation must be listed on the purchase order. QSP Support Offerings
are only available for units by serial number for which the Support Fee has been
paid. Payment of the Support Fee is due within forty-five (45) days from receipt
of a valid Brocade invoice. In the case of overdue Support Fee payments, Brocade
may at its discretion suspend support obligations under purchased QSP Support
Offerings until such payments have been brought current by IBM.

5.2 Support Term and Renewal. Support services shall continue through the term
stated on the purchase order and covered by the Support Fee. Thereafter, such
Support will be renewed at Brocade’s then current IBM Support Offerings
Pricelist. If IBM needs to cancel coverage on a unit prior to the end date of
the IBM support contract, IBM will provide at least thirty (30) days prior
written notice to Brocade. Notwithstanding the foregoing, should Brocade
announce “End of Life” on a Product being maintained for IBM, Brocade may, at
the beginning of the next Support renewal term and each year thereafter,
increase the Support Fee for such Product, provided that such increase will not
exceed ten percent (10%) over the prior year’s Support Fees.

5.3 Support Services. IBM shall be authorized to provide Support Services
directly to IBM’s End Users in the Authorized Territory set forth in Exhibit A
and only for the term of this SOW #9. IBM will purchase QSP Support Offering by
serial number for each unit that it will be supporting. However, if IBM uses
spares or components which have not been purchased from Brocade or through a
Brocade authorized distributor, the IBM Support Offering purchased on that unit
will no longer be valid.

5.4 Support Services on EOL Products. Notwithstanding anything herein to the
contrary, for any Product which has been designated End of Life (“EOL”) or End
of Support (“EOS”), IBM shall offer support and discontinue support consistent
with Brocade’s End of Support policy. Brocade will continue to offer Support
Services Offerings for discontinued Products as described in Exhibit B, for five
(5) years following their EOL date for hardware products and three (3) years for
software products or as otherwise announced in channel notifications for Product
that is withdrawn from marketing. IBM will not engage in Support Services for
any such EOL or EOS Products past the End of Support date and will not sell any
renewal support contracts to its End Users beyond the established EOS date. If
IBM decides to take on support of units that have reached or passed the EOL



--------------------------------------------------------------------------------

date, IBM has full responsibility for sourcing, owning and maintaining
sufficient spares inventory to support those units within the response times
contracted with the End User customer. Because the EOL date has already been
reached and therefore the Last Time Buy opportunity for spares purchase has
already passed, Brocade is under no obligations to make spares available to the
IBM for use or for purchase.

5.5 Spare Parts Inventory. Before providing any Support Services to End User
customer, IBM will maintain an adequate and balanced inventory of spare parts,,
supplies, and documentation for Products supported by IBM. If IBM wishes to
receive Brocade’s recommendations on sparing plans and sparing levels, Brocade
will facilitate a meeting between IBM and the appropriate organization within
Brocade to discuss sparing recommendations. IBM will be responsible for handling
the import, export and customs clearance of spare parts into and out of the
Authorized Territory. All costs of shipment for the repair or replacement of the
defective part will be borne by IBM. Costs of shipment include, but are not
limited to actual shipping costs, taxes, duties and customs fees.

6.0 TRADEMARKS AND INTELLECTUAL PROPERTY.

6.1 Brocade Marks. Brocade may design, establish, or register in such
jurisdictions as it deems appropriate, one or more trademarks, service marks or
trade names for use in connection with the QSP Program (the “Brocade Marks”).
Brocade shall make copies of the Brocade Marks available to IBM in print ready
art form. Brocade shall have the right to modify or replace the Brocade Marks or
prepare additional Brocade Marks from time to time and shall provide IBM with
copies of such modifications in a reasonable time to allow IBM to implement the
modifications.

6.2 License to Brocade Marks. Subject to the terms and conditions of this SOW #9
and in accordance with Brocade trademark usage guidelines, Brocade grants IBM a
worldwide, nonexclusive, nontransferable, royalty-free, personal license to use
the Brocade Marks solely in connection with the QSP Program and with the
marketing and sale of IBM’s services thereunder. This license does not include
the right to sublicense. During the term of this Agreement, IBM shall be
entitled to use the Brocade Marks, indicating IBM’s association with the QSP
Program. Brocade reserves the right to change and/or discontinue the use by IBM
of the Brocade Marks at its sole discretion. Upon notice from Brocade, IBM shall
immediately cease all use and shall destroy or return the Brocade Marks and any
copies thereof. IBM shall not register or attempt to register any confusingly
similar marks to the Brocade Marks in any jurisdiction.

6.3 Review. All use of the Brocade Marks must be approved in writing by Brocade
prior to publication (either in text or electronic format). However, once a
particular use is approved, IBM need not again seek approval for substantially
similar uses. The Parties will cooperate with each other to facilitate periodic
review of each Party’s use of the other Party’s marks. Brocade and IBM agree to
cooperate fully with one another in such review and shall use all commercially
reasonable efforts to promptly make such modifications in such materials as are
required.

6.4 Ownership. IBM acknowledges that Brocade retains all right, title and
interest in and to the Brocade Marks. Nothing herein is intended to grant any
right in the Brocade Marks other than the right to use the same in accordance
with the requirements set forth in this SOW #9. The license to use the Brocade
Marks shall cease immediately upon termination or expiration of the IBM’s Base
Goods Agreement including Statements of Work under such Agreement with Brocade
and the McDATA OEM agreement and/or this SOW #9.

6.5 No License. Under no circumstances will anything in this SOW #9 be construed
as granting, by implication, estoppel or otherwise, a license to any technology
or proprietary right belonging to the other Party other than as expressly set
forth under this SOW #9.

6.6 No Certification. IBM acknowledges that Brocade, by permitting IBM to
participate in the QSP Program and to use the Brocade Marks in the manner
specified hereunder, is not in any manner certifying the quality of any services
rendered by IBM. IBM shall make no oral or written statements inconsistent with
the foregoing.

7.0 GENERAL

7.1 Exchange of Information. If the parties require the exchange of confidential
information, such exchange will be made under the Confidential Disclosure
Agreement (CDA) #4904RL0542 dated May 18, 2004 and any Supplements which have
been signed or which may be signed in the future.

7.2 Import / Export Compliance. IBM agrees to not directly or indirectly
provide, sell, resell or distribute any Support Services; a) that would in any
way violate the import and export restrictions of the various countries in the
Authorized Territories; b) to any U.S. embargoed country; (c) to any person or
entity on a denial list published by the U.S. Government or the government of
any country within the Authorized Territory; (d) for any end use that is
prohibited by United States or other applicable law, including nuclear, missile,
chemical biological weaponry or other weapons of mass destruction.



--------------------------------------------------------------------------------

7.3 Rights and Obligations on Termination. Upon the termination of this SOW #9
for any reason, the parties will have the following rights and obligations: If
and as requested by Brocade, IBM continues to support Brocade Products installed
at IBM End User sites in the Authorized Territory in accordance with the terms
of this SOW #9 for a period of up to twelve (12) months following termination or
as agreed upon by the Parties as a “transition period”. Upon expiration of the
transition period, Brocade will assume responsibility, for the maintenance and
support of such installed Brocade Products

7.4 Hazardous Substance and Environmental Law Requirements

Supplier is responsible for understanding and complying with: (a) all applicable
Buyer specifications, whether referenced on the plans, in the Agreement or
otherwise in a contract document between Buyer and Supplier, and (b) all
Environmental Laws applicable to Supplier that restrict, regulate or otherwise
govern Buyer’s direct or indirect import, export, sale or other distribution of
Supplier’s Products or Deliverables on a stand-alone basis, or as part of a
buyer server, storage, or retail store solution. “Environmental Laws” means
those laws, rules and regulations (local, state, provincial or federal) of the
nations of the European Union, United States, Canada, Brazil, Venezuela,
Switzerland, Norway, South Africa, Israel, Egypt, Hong Kong, Russia, China,
Singapore, Taiwan, India, Korea and Australia that relate to environmental
matters, including without limitation material restrictions, material bans,
product labeling, availability of product environmental information, energy
efficiency, end-of-life product take back, packaging, batteries and other
similar requirements. For example, Environmental Laws include without limitation
those laws of the European Union member states that implement Directive
2002/95/EC regarding restriction of the use of certain hazardous substances in
electrical and electronic equipment. As requested by Buyer, Supplier shall
provide evidence of compliance with the legal requirements resulting from its
obligations above by suitable means, and shall assist Buyer with any reporting
obligations related to Supplier’s Products or Deliverables on a stand-alone
basis, or as part of a buyer server, storage, or retail store solution. Supplier
certifies that the information and data provided in accordance with the
foregoing, as well as any other information or data provided in accordance with
the applicable specifications is accurate, true, and complete. Should supplier
become aware of any conflict between the requirements of a Buyer specification
applicable to the Product or Deliverable and the Environmental Laws, Supplier
shall notify Buyer in writing of the conflict and Buyer shall inform Supplier
which restriction controls. Notwithstanding the foregoing, where Buyer is deemed
the producer of supplier’s products or deliverables under a European Union
member state’s implementation of Directive 2002/96/EC on waste electrical and
electronic equipment, buyer shall have responsibility as the producer under this
law unless it contracts with supplier to perform some or all of the producer
responsibilities.

7.4.1 Based on evaluation of the Specifications, Supplier takes except to the
following provisions.

7.4.1 Specification 46G3772

 

  •  

Sec 2.2: Supplier will comply with the Maximum Concentration Value (MCV) limits
specified per the RoHS directive

 

  •  

Sections 2.3.1 supplier will report the approximate weight in grams for the
substance present in the part supplied to IBM to be reported to IBM.

 

  •  

Section 2.3.2 remove the requirement to report the approximate weight in grams
for the substance present in the part supplied to IBM to be reported to IBM.

 

  •  

Section 2.4 Plastic Components Marking in accordance with ISO 11469-05. Supplier
does not use any of the listed “Commonly Used Resins.

7.4.2 Specification 53P6233

 

  •  

Section 2.3.2 Requirement for Printed Circuit Boards. Supplier will use Sn/Pb
HASL coated boards for all the products until conversion to a Pb-Free process.

 

  •  

Section 2.3.4 Acceptable Uses of Leaded Solder. Supplier will continue to use
components with Sn/Pb solder- solder includes all materials that become part of
the final solder joint, including solder finishes on component leads or PCBs
until such time Sn/Pb solder can be eliminated from the suppliers products



--------------------------------------------------------------------------------

8.0 COMMUNICATIONS COORDINATORS

All communications between the parties will be carried out through the following
designated coordinators.

BUSINESS COORDINATORS

 

FOR SUPPLIER

       

FOR BUYER

Name   

Maintenance Contracts (for QSP Support Orders)

Global Services Program Management (for other business issues related to QSP)

   Andrew Cusimano Address   

130 Holger Way

San Jose, CA 95134

  

930 Sylvan Ave

1st FL

Englewood Cliffs, NJ 07632

Phone       201-608-8226 Email   

For non-EMEA QSP Support Orders: maintcontracts@brocade.com

For QSP Support Orders in EMEA: maintcontractsEMEA@brocade.com

For GS Program Management:

qsppartner@brocade.com

   kooz@us.ibm.com

TECHNICAL COORDINATORS

 

FOR SUPPLIER

     

FOR BUYER

Name   Technical Engagement   Caroline Bussemas Address  

130 Holger Way

San Jose, CA 95134

 

3039 E Cornwallis RD

P.O. BOX 12195

Research Triangle Park, NC 27709

Phone  

+1-800-752-8061

+1-408-333-6061

  720-396-6652 Email   support@brocade.com   bussema1@us.ibm.com

All legal notices will be sent to the following addresses and will be deemed
received (a) two (2) days after mailing if sent by certified mail, return
receipt requested or (b) on the date confirmation is received if sent by
facsimile to the party set forth below:

 

FOR SUPPLIER

     

FOR BUYER

Name  

General Counsel

Legal Department

  Procurement Department Address  

130 Holger Way

San Jose, CA 95134

 

2455 SOUTH RD

POUGHKEEPSIE, NY 12601-5400

Phone   +1-408-333-5547   845-433-9158 Fax   +1-408-333-5630   845-491-5473

 

ACCEPTED AND AGREED TO:

    ACCEPTED AND AGREED TO: International Business Machines Corporation    
Brocade Communications Systems, Inc.

By: /s/ Andrew V. Cusimano                 4/8/11

   

By: /s/ Lisa Ludgate

Buyer Signature                             Date    

Supplier Signature                             Date 4-8-2011

Andrew V. Cusimano

    Printed Name     Printed Name

Advisory Procurement Professional

Connectivity Council

   

Lisa Ludgate, Director Global Services

 

Title & Organization     Title & Organization

Buyer Address:

1 New Orchard Road

Armonk, NY 10504

   

Supplier Address:

130 Holger Way

San Jose, CA 95134



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO: Brocade Communications Systems Switzerland, SarL

By: /s/ Alberto Soto

Supplier Signature                 Date 08-April-2011

Printed Name

Alberto SOTO, Vice President EMEA

 

Title & Organization

Supplier Address:

130 Holger Way

San Jose, CA 95134

BROCADE

R. Borders /s/ RB

Legal Approved on: 4/7/2011



--------------------------------------------------------------------------------

EXHIBIT A

BROCADE SUPPORTED PRODUCT MATRIX, PARTNERSHIP TIER and AUTHORIZED TERRITORY

Upon execution of the SOW #9 and completion of the appropriate certification and
training required by Brocade under the terms of this Agreement, IBM is
authorized to provide support on the following Brocade Products:

1. BROCADE PRODUCTS:

200E

300

4100

4900

5000

5100

5300

7420

7500

7500E

7800

8000

24000 – 16 port Blade

24000 – 32 port

48000

DCX

DCX4S

FR4-18i

Eclipse 1620

Eclipse 2640

Sphereon 4400

Sphereon 4700

Intrepid 6140

Intrepid 10000

1.2 Brocade may, at its sole discretion and upon request by IBM, amend this
Exhibit A in writing, to include new Brocade Products as they become available.

 

  2. IBM is approved to provide support for the above Brocade Products in the
following Authorized Territory(ies):

[Worldwide]



--------------------------------------------------------------------------------

EXHIBIT B

SUPPORT SERVICES

FOR BROCADE PRODUCTS or SUPPORTED THIRD PARTY PRODUCTS:

IBM will provide technical Support Services as reasonably required to support
its End Users in the Authorized Territory, as set forth under the SOW #9. These
services will include, but are not necessarily limited to the activities
outlined in the table below.

IBM will provide Frontline Support (initial problem identification and analysis)
and Onsite Support. And Brocade will provide Backline Support (product fixes,
updates, and/or functional enhancements and problem notification) as generally
made available by Brocade to its Qualified Service Providers and customers. This
support is applicable to supported releases of Software. Frontline and Backline
Support are described in more detail below.

 

   Support Responsibilities       Sale of Support Contract to End User Customer
   1    Establishing their own service levels to the customer and offering their
own brand of End User Support contracts for warranty and maintenance services.
   IBM 2    Manage the renewal contract process with the End User.    IBM   
Training    3    Maintain technical support staff who are conversant in English
and who are fully trained and qualified to perform such Support Services as
provided in Section 4 of the Agreement.    IBM    Installation and Configuration
of Product    4   

Perform Product installation, configuration, and reconfiguration, including:

a.        Performing all End User customer physical installations and
configuration changes, including hardware and software upgrades and moves, add
and change activities. Or validating that the End User customer has properly
installed and configured the product.

b.        Creating and installing system configuration images. Performing system
configuration image backup for disaster recovery purposes. Or validating that
the customer has created, installed, and backed up systems configuration images.

c.        Ensuring that configurations meet Brocade’s support and compatibility
guidelines listed in Brocade’s Data Center Ready Compatibility Matrix for SAN
products.

   IBM 5    Purchase and install a Brocade certified modem to enable remote,
dial-in communication for each Product in use if applicable to the Product set
being supported.    IBM    Call Center and Onsite Support    6    Establish a
centralized remote diagnostic and support center.    IBM 7    Register for
partner level access to technical documentation, release notes, software and
firmware updates, etc.    IBM 8    Provide Brocade with a list of Brocade
certified and trained technical support staff. Only those listed trained
technical support personnel are authorized to contact Brocade for support.   
IBM 9   

Perform First Call Support, including:

 

a.       Staffing and maintaining a 7×24 Call Center in the Authorized Territory
for calls from End User customers

 

b.       Receiving first call from End User customer. Help desk personnel are
required to be proficient in English.

 

c.       Collecting and verifying entitlement information.

 

d.       Collecting problem statement and problem severity definition.

 

e.       Isolating problems to Brocade Product.

 

f.        Entering call in CRM.

 

g.       Escalating to Brocade Technical Engagement Center when necessary
providing serial number, detailed description of problem and severity level.

   IBM 10   

Perform Frontline Support (initial problem identification and analysis)
including:

 

a.       Searching database and Brocade-provided information for known
problems/solutions

 

b.       Determining if failure is caused by configuration, externals, microcode
or hardware.

 

c.       Referring to network diagram or topology and initiating remote dial-in
into the customer network if applicable to the Product being supported.

 

d.       Decoding error messages.

 

e.       Gathering trace information and dump information.

   IBM



--------------------------------------------------------------------------------

  

f.        Verifying Release level and send updates if necessary.

 

g.       Providing action plan to Brocade sustaining engineering when
applicable.

 

h.       Running system diagnostics to assist in problem determination.

 

i.        For Professional tier partners, having a technical support lab
containing the appropriate Brocade Products to be able to reproduce errors for
troubleshooting purposes.

   11   

Backline Support includes the following:

 

a.       Providing in-depth technical assistance for reported problems.

 

b.       Analyzing trace and dump information.

 

c.       Determining if failure was caused by microcode defects or hardware
defects.

 

d.       If the problem was caused by a Software defect, determining the
Software module and line of microcode and recommended corrective action to the
microcode.

 

e.       Providing action plan to Brocade sustaining engineering when
applicable.

 

f.        Performing detailed analysis of gathered traces and processor dumps to
confirm defect.

 

g.       Developing, testing and releasing Patches or work-around solutions.

 

h.       Driving Product defects into Brocade sustaining engineering for
permanent fix for a future release.

   Brocade 12    Implement hardware, software and firmware fixes as directed by
Brocade technical support    IBM 13    If problem is diagnosed to be issue with
defective hardware, perform physical removal and replacement of defective
hardware with spare part from IBM’s inventory.    IBM    Sparing    14   
Purchase and maintain inventories of spare parts sufficient to ensure timely
maintenance of installed Products within response time contracted with the End
User customer, as outlined in section 5.5.    IBM 15    Request RMA from Brocade
for the repair or replacement of the defective parts in order to replenish IBM’s
spares inventory.    IBM    Communication    16    Make technical support
personnel available during non-business hours for situations that require
immediate attention.    IBM 17    Cooperate with Brocade in dealing with any End
User customer complaints concerning the Products and take any action reasonably
requested by Brocade to resolve such complaints.    IBM 18    Communicate
product defects on existing product and also enhancement requests for
consideration in future products.    IBM 19    Provide to Brocade on request a
detailed log of all End User customer inquiries about, and requests for, support
in a form requested by Brocade, together with a description of the actions taken
by IBM to answer or resolve each such inquiry or request.    IBM

Brocade reserves the right to re-evaluate IBM partner’s tier, increase Support
Fees or charge its then current Time and Materials (“T&M”) rates in the event
that the IBM is not fulfilling its obligations as set forth above.

FOR RESALE PRODUCTS: Resale Products may be ordered by IBM for End User
customers with the understanding that IBM shall contract directly with the
manufacturer with respect to all warranty and support for Resale Products.
Brocade’s sole responsibility for Resale Products is limited to reasonable
commercial efforts to arrange for procurement and shipping of Resale Products.
To the extent that such Resale Products come to IBM with an express warranty
offered by the manufacturer, these warranties, including those expressly set
forth in manufacturer’s literature, are in lieu of all other warranties.
Warranty and/or maintenance support, if available, may be obtained by contacting
the manufacturer. Should Brocade assist IBM in procuring maintenance support
from the manufacturer, Brocade shall in no way be responsible for any aspect of
the fulfillment of the manufacturer’s obligations thereunder. Such obligations
rest solely with the manufacturer. Notwithstanding anything to the contrary in
this SOW #9, Brocade shall have no obligations or liabilities to IBM for Resale
Products other than as stated in this Section. Should manufacturer become, for
any reason, unable to fulfill its obligations under the applicable warranties
and/or maintenance support services provided to IBM, Brocade shall have no
liability, obligation or responsibility as to the fulfillment of any
manufacturer’s warranty or maintenance obligations, in any form, applicable to
any Resale Products.



--------------------------------------------------------------------------------

Brocade Support Engagement Policy and Procedures

Brocade Technical Engagement Center (TEC) Telephone Numbers:

Toll Free Number:

Toll Free Number for Continental US: 1-800-752-8061

Toll Free Number for other select international locations:

http://www.brocade.com/services-support/contacts_international.page

Toll Number:

+1-408-333-6061

Email Address:

SAN Products: support@brocade.com

Brocade’s Technical Engagement Center (TEC) is the first point of contact. IBM
shall document and list authorized contacts for the program using individual
address, not alias addresses. Only those on the list of trained technical
support personnel are authorized to contact Brocade’s Technical Engagement
Center.

IBM shall assign the case severity when engaging Brocade support. The assigned
case severity is what defines the escalation timeline that will be used. If IBM
does not assign the case severity, it will default to a Severity 4 case (problem
ticket).

IBM may request an escalation to Brocade support management at any time by
requesting to speak with a support manager.

Problem Severity Definitions

Severity 1 (Critical)

Customer’s systems are down or performance is severely impacted due to but not
limited to data loss or data corruption. No other work can continue until the
issue is resolved. No workaround is yet available.

Severity 2 (High)

The product’s functions or network operations are impaired or unavailable. The
customer can still address other related issues, but a valid workaround is not
yet available.

Severity 3 (Medium)

A system or product function might have failed, but workflow is not impacted at
the systems level. Brocade Support knows about the issue, and a workaround is
available.

Severity 4 (Low)

The customer acknowledges that the issue is non-critical and considers
resolution within the next maintenance or major release adequate. The customer
can submit a Request for Enhancement (RFE) to modify existing products or
product documentation.